DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.       The information disclosure statements (IDS) submitted on 4/15/2020 and 9/1/2020 have been considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the surface" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  No surfaces have been established in claim 1.  For purposes of furthering prosecution, examiner interprets as a nonmetal 
Claim 3 recites the limitation "the internal surface" in line 4, “the other surface” in line 5 and “the external surface” in line 6.  There is insufficient antecedent basis for these limitations in the claim.  Additionally, it is not clear what constitutes the other surface.  For purposes of furthering prosecution, examiner interprets “the other surface as any surface of the metal layer not facing the electrode assembly.  Claims 4-5 are rejected as being dependent to claim 3.
Claim 9 recites the limitation "the first insulation layer" in line 1 and “the second insulation layer” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 9 is dependent to claim 1 but there is no mention of any insulation layer in claim 1.  For purposes of furthering prosecution, examiner interprets claim 9 as dependent to claim 3.

Claim Interpretation
It is noted for the records that Applicant has acted as Applicant’s own lexicographer in that the specification paragraph [0038] specifically defines a combination of a first insulation layer a second insulation layer and associated adhesion layers which are physically separated from each other by a metal layer as “a non-metal layer” contrary to the standard definition of “a non-metal layer” which would not allow for multiple layers separated from each other.  Therefore, examiner interprets “a non-metal layer” accordingly allowing for multiple separate layers to be considered “a non-metal 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6 and 10 are rejected under 35 U.S.C. 102(1)(1) and 102(b)(1) as anticipated by Lee et al (US 2015/0044574 A1).
Regarding claims 1, and 10, Lee teaches a battery case (sheath material) which accommodates (receives) an electrode assembly wherein the case comprising a metal layer of steel or aluminum (comprising aluminum, an aluminum alloy or iron or an iron alloy).  Lee teaches the case also comprises first and second insulating layers wherein the first insulating layer, the metal layer and the second insulating layer are 
Regarding claim 2, Lee teaches all of the limitations of claim 1 and the metal layer being 100µm and the non-metal layer portion being 62µm thick, the thickness of the metal layer is 100/62 or 1.61 times the thickness of the non-metal layer portion. 
Regarding claim 6, Lee teaches all of the limitations of claim 1 including the relative thicknesses of the metal layer with respect to the overall thickness and thus the insulation layer thickness.  Since Applicant indicates that the thermal conductivity of a battery with the identical materials is dependent upon the metal thickness in relation to the insulating layer thickness as seen in paragraphs [0039] and [0040] of the instant specification, the product of Lee is expected to inherently have the claimed Thermal conductivity of from 120 to 150 W/mk.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2015/0044547 A1).
Regarding claim 7, Lee teaches all of the limitations of claim 1 and further teaches a first accommodating portion and a second accommodating portion which form 
Although Lee does not expressly teach the exact range of battery thickness of from 2.5 mm to 6 mm, Lee teaches the depth of each of the accommodating portions as from 1 mm to 4 mm resulting in the thickness range of the battery being between 2 and 8 mm which significantly overlaps the claimed thickness range.  
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a total thickness of 2mm to 8mm as taught by Lee overlapping the instant claimed range of from 2,5mm to 6mm as the total thickness of the combined accommodating portions (thickness of the battery).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). 
Regarding claim 8, Lee teaches all of the limitations of claim 1.
Lee does not explicitly teach an example with sheath thickness of 80 to 120µm.
However, Lee teaches an example with a thickness of 162µm and a metal thickness of 100µm.  Lee also teaches the metal thickness may range from 50 to 100µm.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply a metal thickness range as low as 50µm to maintain the relative thicknesses of the metal to the total thickness resulting a total thickness of from 81 to 162 µm significantly overlapping the instant  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).
 
Claims 3-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2015/0044547 A1) in view of Hatta et al (US 2012/0276443 A1).
Regarding claim 3, Lee teaches all of the limitations of claim 1 as set forth above including a first insulation layer of cast polypropylene (CPP) and a second insulating layer of nylon or polyethylene terephthalate (PET), the second insulating layer forming the external appearance of the case (sheath) (and the first insulating layer defining an internal surface of the sheath) [0043] and (Fig 2).
Lee does not teach an adhesive layer between the metal and the insulating layers.  
However, Hatta teaches a similar structure with a metal layer and insulating layers on either side and application of an adhesive layer having a thickness of 2-3µm between the metal and insulation layers of a pouch [0010] and [0061] used for enclosing a battery cell (claims 14 and 16) that adheres the metal layer to the insulating layer.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add a 2 µm thick adhesive layer between the metal and insulation layers of Lee resulting in a total thickness of the case (sheath) of 166µm.
Regarding claims 4, 5 and 9, Lee in view of Hatta teaches all of the limitations of claim 3.
Lee does not explicitly teach the thicknesses of each insulating layer.  Absent a teaching of the thicknesses of the insulation layers, one of ordinary skill would have been to refer to similar art.
Since Hatta further teaches relative thicknesses of the individual insulating layers similar to Lee wherein the thickness of the nylon or PET film layer is about 1/2 the thickness of the cast polypropylene film layer [0061] and, given the stated thickness of the metal layer of Lee, with an associated total thickness of the case (sheath), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the relative thicknesses of the insulation layers Hatta as the insulating layers of Lee.  The resulting thickness of the second nylon or PET film layer of Lee in view of Hatta at about 1/2 the relative thicknesses of the cast polypropylene film would be about 21µm with the first internal layer being about 43µm thick resulting in the first (CPP) layer occupying about 26% of the total thickness of the case (sheath) and the second (PET) insulation layer occupying about 13% of the total thickness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.D.I./Examiner, Art Unit 1784        

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784